 

Case 1:20-cr-00049-JFK Document 21 Filed 07/31/20 Page 1 of 4
PUSDC SDNY
NOCUMENT

ECTRORICALLY PILED |

 

   
   

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pa tS DR DE i empttann

1 name ttanhcai areca inainteyetg

 

 

 

 

ne ee me ee ee ae ee eee ee ee x
UNITED STATES OF AMERICA, :
: No. 20 Cr. 49 (JFK)
-against-—
DAVID WILLIAMS, : ORDER
Defendant. :
— eee ee ne xX

JOHN F. KEENAN, United States District Judge:

The Court will hear Defendant’s request for an order
granting his temporary release or his release on bail on August
11, 2020 at 11:00 a.m. The Court, having determined that video
teleconferencing is not reasonably available, FURTHER ORDERS
that the hearing will be by telephone using the following
conference line and dial-in:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

Members of the press and public may call the same number,
but they will not be permitted to speak during the hearing.

During the teleconference, counsel should adhere to the
following rules and guidelines:

1. Bach party should designate a single lawyer to speak
on its behalf (including when noting the appearances
of other counsel on the telephone).

2. Counsel should use a landline whenever possible,
should use a headset instead of a speakerphone, and
must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel
should not use voice-activated systems that do not
Case 1:20-cr-00049-JFK Document 21 Filed 07/31/20 Page 2 of 4

allow the user to know when someone else is trying to
speak at the same time.

3. To facilitate an orderly teleconference and the
creation of an accurate transcript, counsel are
required to identify themselves every time they speak.
Counsel should spell any proper names for the court
reporter. Counsel should also take special care not
to interrupt or speak over one another.

4, If there is a beep or chime indicating that a new
caller has joined while counsel is speaking, counsel
should pause to allow the Court to ascertain the
identity of the new participant and confirm that the
court reporter has not been dropped from the call.

Defense counsel shall discuss the attached Waiver of Right
to be Present at Criminal Proceeding with Defendant prior to the
proceeding. If Defendant consents, and is able to sign the form
(either personally or, in accordance with Standing Order 20-MC-

174 of March 27, 2020, by defense counsel), defense counsel

shall file the executed form at least 24 hours prior to the

 

proceeding. In the event Defendant consents, but counsel is
unable to obtain or affix Defendant’s signature on the form, the
Court will conduct an inquiry at the outset of the proceeding to
determine whether it is appropriate for the Court to add
Defendant’s signature to the form.

To the extent that there are any documents relevant to the
proceeding, counsel should submit them to the Court (by email or

on ECF, as appropriate) at least 24 hours prior to the

 

proceeding. To the extent any documents require Defendant’s

signature, defense counsel should endeavor to get them signed in
Case 1:20-cr-00049-JFK Document 21 Filed 07/31/20 Page 3 of 4

advance of the proceeding as set forth above; if defense counsel
is unable to do so, the Court will conduct an inquiry during the
proceeding to determine whether it is appropriate for the Court
to add Defendant’s signature.

Finally, all of those accessing the conference line—-whether
in listen-only mode or otherwise-are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: New York, New York . L
July 31, 2020 [ ) 7: NCL ben
Vv

John F.” Keenan
United States District Judge

 
Case 1:20-cr-00049-JFK Document 21 Filed 07/31/20 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA : WAIVER OF RIGHT TO BE
PRESENT AT CRIMINAL
~~ PROCEEDING
DAVID WILLIAMS
No. 20 K
Defendant. : 0.20 CR 49 (SEIS)
x

 

I am aware that I have been charged with violations of federal law. I have consulted with my
attorney about those charges. I understand that I have a right to appear before a judge in a
courtroom in the Southern District of New York and to have my attorney beside me as I do. [am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. I have discussed these issues with my
attorney. By signing this document, I wish to advise the court that I willingly give up my right to
appear in person for the hearing on . By signing this document, I
also wish to advise the court that I willingly give up any right I might have to have my attorney
next to me, so long as the following conditions are met: I want my attorney to be able to participate
in the proceeding and to be able to speak on my behalf during the proceeding. I also want the
ability to speak privately with my attorney at any time during the proceeding if I wish to do so.

 

 

 

Date Print Name Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

 

 

Date Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Accepted:

 

Signature of Judge
Date:

 
